THITSUPREME COURT OF TE                    xW
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                               (512) 463-1312




                                          June 30, 2006



Mr. William S. Hommel Jr.                            Ms. Melanie S. Reyes
Williams S. Hommel, Jr., P.C.                        Flowers Davis, P.L.L.C.
3304 S. Broadway, Suite 100                          1021 ESE Loop 323, Suite 200
Tyler, TX 75701                                      Tyler, TX 75701

RE:     Case Number: 04-0813
        Court of Appeals Number: 12-03-00170-CV
        Trial Court Number: 45,962-A
                                                                         ^WeoOHfOFAPPEALS
                                                                             1Court o/Appeals District
Style: CITY OF TYLER, TEXAS
        v.                                                                     JL "52006 j I&K
        TIMOTHY L. BECK AND SUSAN G. BECK
                                                                                S-LUSK,
Dear Counsel:


        Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the petition for review
and without hearing oral argument, the Court reverses the court of appeals' judgment and
remands the case to the trial court and delivered the enclosed per curiam opinion and judgment in
the above-referenced cause.



                                                     Sincerely,




                                                     Andrew Weber, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk
Enclosures
cc:   Ms. Cathy S. Lusk
      Ms. Judy Carnes
                IN THE SUPREME COURT OF TEXAS

                                          ^======                                 TS?/"C0URTOF APPFAi «
                                            NO. 04-0813




                            City of Tyler, Texas, Petitioner,
                                                                                                OL£RK
                                                   V.




                Timothy L. Beck and Susan G. Beck, Respondents


                                On Petition for Review from the
                    Court of Appeals for the Twelfth District of Texas




                                           PER CURIAM




       Timothy and Susan Beck owned real propertythat the City of Tyler initiated proceedingsto

condemn. Three appointed special commissioners assessed damages to the Becks and entered an

award. Tex. Prop. Code §21.014. The City, and then the Becks, filed objections to the award and

sent copies to opposing counsel, but neither issued formal service of citation on the other as the

Property Code requires. Id. § 21.018(b); see alsoAmason v. Natural GasPipeline Co., 682 S.W.2d
240, 242 (Tex. 1985) (citing Denton County v. Brammer, 361 S.W.2d 198, 200 (Tex. 1962)). The

trial court dismissed the case for want ofprosecution due to lack ofservice and reinstated the award.

The court of appeals affirmed, holding that conversion of an administrative condemnation

proceeding into a judicial one, which operates to vacate the commissioners' award, turns upon

service of citation, the absence ofwhich in this case demonstrated a failure to prosecute.   S.W.3d

 _. We disagree. Judicial condemnation proceedings commence when an objection to the award
is filed; if serviceof citation is not timely secured,the awardis subjectto reinstatement. In this case,

both parties invoked thejudicial process byfiling objections to thecommissioners' award, and each

participated in the judicial proceedings with notice of the other's objections. Under these

circumstances, we hold that the purposes of the formal citationrequirement were met and the trial

court erred in dismissing the case. Accordingly, we reverse the court of appeals' judgment and

remand the case to the trial court for further proceedings.

       The Texas eminent-domain scheme is a two-part processthat beginswith an administrative

proceeding followed, if necessary, byajudicial one. Amason, 682 S.W.2d at241. The condemning

entity initiates a condemnation proceeding byfiling a petition intheproper court. Tex. Prop. Code

§21.012. The court then appoints three special commissioners to conduct a hearing and determine

justcompensation. Id. §§21.014-15. Once thecommissioners have made anaward, thecondemnor,

if satisfied, mustpaythe amount of the award to the condemnee, deposit that amount in the court's

registry, or posta sufficient bond. Id. § 21.021(a). Condemnation proceedings are administrative

in nature "[fjrom the time the condemnor files the original statement seeking condemnation up to

the time of the Special Commissioners' award." Amason, 682 S.W.2d at 242.

       Either partymaychallenge thespecial commissioners' award byfiling objections inthesame

court. Tex. Prop. Code § 21.018(a). Upon the filing of objections, the award is vacated and the

administrative proceeding converts into ajudicial proceeding. Denton County, 361 S.W.2d at 200.

The objecting party must secure service of citation on the adverse party and try the case in the

manner of other civil causes. TEX. PROP. CODE § 21.018(b); see also Amason, 682 S.W.2d at 242.

Although the Property Code specifically provides that "thecourt shall cite the adverse party," TEX.
Prop. Code § 21.018(b), we have clarified thatit is incumbent upon theobjecting party to serve the

adverse party withcitation oftheobjections. Amason, 682 S.W.2d at242. Iftheobjecting party fails

to do so within a reasonable time, the trial court should dismiss the objections for want of

prosecution andreinstate the special commissioners' award. See Amason, 682 S.W.2d at 242.

        The City claims that formal citation is obviated when the opposing party makes a general

appearance. The City asserts that the Becks made a general appearance and submitted tothe court's

jurisdiction by filing their own objections to the award, and therefore the trial court erred in its

dismissal for lack of citation. The Becks counter that their filing in no way discharged the City's

procedural obligation toserve them with citation. They argue that citation becomes unnecessary only

when a party clearly demonstrates actual notice of the opposing side's objections. The Becks

maintainthat their actions do not demonstrate anyrecognition of the City's pending objections, and

therefore service was necessary to proceed.

        The service requirement affords a means for the court to acquire jurisdiction overthe party

to be served.1 The circumstances ofthis case demonstrate that the purpose of the service of citation

requirement was satisfied because the Becks, by filing their own objections, invoked the judicial
process and the court acquired inpersonam jurisdiction over them. See Denton County, 361 S.W.2d
1See Omni Capital Int 7v. Rudolf Wolff&Co., 484 U.S. 97,104 (1987) (noting that absent consent, "[b]efore
a federal court may exercise personal jurisdiction over a defendant, the procedural requirement of service ofsummons
mustbesatisf\ed'y,Boldenv.GreenpointMortgageFundingJnc.,^o.3:04-CV-0379-?,2004\J.S.Dist.LEXlS2050S,
at*14 (N.D. Tex., Oct. 13, 2004) ("The chief purpose ofservice ofprocess isto provide 'notice ofthe pendency ofa
legal action . . ..'") (citation omitted); Rose v. Rose, 117 S.W.3d 84, 87 (Tex. App.—Waco 2003, no pet.) ("Without
actual service on a defendant or an effective substitute for service, a trial court generally lacks the power to render
judgment against the defendant. .. . The purpose ofservice ofcitation is to ensure that the defendant has notice ofthe
suit."); TACAmericas, Inc. v. Boothe, 94S.W.3d 315,318 (Tex. App.—Austin 2002, no pet.) ("Generally, the purpose
ofcitation isto give the court jurisdiction over the parties and to provide notice to the defendant. .. .").
at 200. We also note that the City's objections were served on the Becks' counsel by mail. See TEX.

R. Civ. P. 21a. Although service was not by citation, the Becks were already before the court and

the purposes of formal citationwere met. Accordingly, the trial court erred in dismissing the case

for want of prosecution. See State v. Reeh, 434 S.W.2d 416, 418 (Tex. Civ. App.—San Antonio

1968, writ ref d n.r.e.) (holding that servicewas rendered unnecessary by the State's participation

in a condemnationjudicial proceeding and noting that the "State does not contend that it did not

receive a copy of the condemnees' objections, or that it was in anymannerprejudiced bythe failure

of condemnees to cite it").

       The Becks also contend the City failed to timely perfect its appeal. The City filed two post-

judgmentmotions, a Motion for New Trial and a Verified Motionto Reinstate, shortlyafterthe trial

court's order dismissing the case. The City filed its appeal more than thirty days after the judgment,

thedefault period allowedto perfectan appeal, but within ninety days of thejudgment, theextended

period allowed when a post-judgment motion is filed. See TEX. R. APP. P. 26.1. The Becks argue

thatthe City's post-judgmentmotionsdid not extendthe timeto perfect appeal because the motions

were filed by new counsel who had not been designated as the City's attorney in charge. We

disagree. Rule 8 of the Texas Rules of CivilProcedure provides that "[a]ll communications ... with

respect to a suitshall be sent to the attorney in charge," andthatanychange of that designation must

be made by written notice to the court and the other parties. TEX. R. Civ. P. 8. However, nothing

in the rule indicates that a motion filed by an attorney other than the designated attorney in charge

is void or that other attorneys are not authorized to act on behalf of the party. The City's post-

judgment motions properly extended the plenary power of the court and the time for appeal.
       Accordingly, we grant the City's petition for review and without hearing oral argument,

reverse the courtof appeals'judgment andremand thecase to thetrial courtforfurther proceedings

consistent with this opinion. TEX. R. App. P. 59.1.



OPINION DELIVERED: June 30, 2006.
                    IN THE SUPREME COURT OF TEXAS

                                          No. 04-0813


                           City of Tyler, Texas, Petitioner,

                                                v.




               Timothy L. Beck and Susan G. Beck, Respondents


                              On Petition for Review from the
                    Court of Appeals for the Twelfth District of Texas




                                          judgment


       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review
from the Court of Appeals for the Twelfth District, and having considered the appellate record
and counsels' briefs, but without hearing oral argument under Texas Rule of Appellate Procedure
59.1, concludes that the court of appeals' judgment should be reversed.
       IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:
               1)     The judgment of the court of appeals is reversed;
               2)     The cause is remanded to the trial court for further proceedings consistent
                      with this Court's opinion; and
               3)     Petitioner City of Tyler shall recover, and respondents Timothy L. Beck
                      and Susan G. Beck shall pay, the costs incurred in this Court.
       Copies of this judgment and the Court's opinion are certified to the Court of Appeals for
the Twelfth District and to the County Court at Law No. 2 of Smith County, Texas, for
observance.

                           Opinion of the Court Delivered Per Curiam


                                          June 30, 2006